 Case: 3:21-cv-00132-MJN-PBS Doc #: 8 Filed: 08/17/21 Page: 1 of 1 PAGEID #: 26




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

 KEITH LEETH,                                      Case No. 3:21-cv-00132

               Plaintiff,                          District Judge Michael J. Newman

        v.

 DENIS MCDONOUGH, SECRETARY
 OF VETERANS AFFAIRS,

               Defendant.


  ORDER: GRANTING DEFENDANT’S SECOND UNOPPOSED MOTION FOR AN
     EXTENSION OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT


       This matter is before the Court on the Motion of Defendant for Extension of Time to

Answer, Move, or Otherwise Respond to Plaintiff’s Complaint. The current deadline is August

20, 2021. For good cause shown, and without opposition from Plaintiff, the Motion seeking an

additional 10 days is GRANTED. Defendant shall therefore file his answer, motion, or any other

papers responsive to the Complaint (ECF No. 1) on or before August 30, 2021.

       IT IS SO ORDERED.

Date: 08/17/2021                                         s/Michael J. Newman______
                                                         Hon. Michael J. Newman
                                                         United States District Judge
